Mr. Justice Hand delivered the opinion of the court: It is first contended that the evidence is insufficient to sustain the judgment. The evidence clearly shows that George McCann was present in the saloon of William Bielski on the afternoon and evening of January 24, 1906, and that he fired the shot which caused the death of William Bielski, and the only question that is open to discussion upon this record as to the guilt of George McCann is, did he take the life of William Bielski with intent to commit murder or did he take his life in self-defense? Mary Bielski testified that he went behind the bar or reached over the bar and took the revolver and pointed it towards William Bielski and told him to hold up his hands, and then shot him. Abraham Solomon testified he heard one shot fired in the saloon and that he saw George McCann and George McEwen come out of the saloon, and as George McCann came out of the door he turned around and fired two shots into the saloon, and that William Bielski immediately appeared in the doorway and fell out upon the sidewalk, dead. There was but one revolver present at the time of the shooting, which was the revolver of William Bielski but which was in the hands of George McCann. The cigar box containing the money was gone after the three men left the saloon, and Mary Bielski testified George McCann took it when he left. When arrested George McCann denied he was at the saloon or that he had anything to do with the killing of William Bielski. He afterwards admitted he was present and shot at William Bielski, and claimed if he killed him he did so in self-defense. He pointed out to the officer, the second day after the killing, a hole in his hat and a wound upon his head which he claimed were caused by a shot fired at him by William Bielski just as he was leaving the saloon. The officer testified he examined the wound,- and that it was an old one and one which was substantially healed. If the evidence of the People is to be believed, clearly the plaintiff in error was guilty of murder. That testimony was denied only by the plaintiff in error and Philip McEwen. It was a question for the jury to determine where the truth lay, and they having found the plaintiff in error guilty, we are not disposed to set their verdict aside for want of evidence to sustain the same. We think the verdict of the jury could not have been otherwise than what it was, in view of all the evidence found in this record. It is next urged the court erred in admitting in evidence, as against plaintiff in error, the following statement made by Philip McEwen to the police officers after his arrest: “I, Philip McEwen, hereby freely and voluntarily make the following statement: My name is Philip McEwen, and I live at 2839 Emerald avenue, Chicago. On Sunday, January 21,1906,1 fell down a step and strained my shoulder and did not go out of the house until Tuesday P. M. On Tuesday P. M. I went over to McCann’s house, at 3817 Cottage Grove avenue, and slept there that night with Mc-Cann. The next morning, Wednesday, January 24, I got up about eleven o’clock and stayed around the house until three o’clock P. M., when McCann and I went over to my brother’s house, and from there went with my brother, George, and George McCann, to the saloon on the south-west corner of Thirty-third and Halsted streets, Chicago. We got to the saloon about half-past five o’clock, and my brother, McCann and myself and the bar-tender stood shaking dice until about half-past nine o’clock, when all of a sudden I saw Mc-Cann step behind the bar and pick up a revolver which was lying on the counter near the cash register, and McCann said to the bartender, ‘Throw up your hands!’ When I saw it was serious I grabbed my coat and started to run out of the place. Just as I got to the door I heard three shots, and kept on running over to the gas house, on Archer avenue, and took a Cottage Grove avenue car to 3817 Cottage Grove avenue and went to McCann’s house. McCann came in about five minutes afterwards and my brother came in shortly after McCann, and I said to McCann: ‘What did you make such a fool of yourself for ?’ and he laughed. He told me that all he got from the cash register at Thirty-third and Halsted was seven dollars. He said he had his necktie pin shot off and he was out on the deal. My brother and I then left McCann’s place and I went on my way home, and my brother went in a saloon and followed me home shortly afterwards. The above statement is true and correct, and is made by me without any threat, promise, fear or inducement of any kind whatsoever.” The court, at the time the statement was admitted in evidence, stated orally to the jury, upon the request of the State’s attorney as well as upon the request of the attorneys for the defense, that the statement was only admitted as against Philip McEwen and that it was not evidence against and would not bind George McCann, and afterwards gave to the jury upon that question the following instruction in writing: “The court instructs the jury that the statement made by Philip McEwen, and introduced as evidence in this case, is not in any sense evidence against the defendant George McCann, and so far as George McCann is concerned said statement must be entirely disregarded by the jury.” The statement was admitted in evidence as a part of the People’s case in chief and before Philip McEwen had testified as a witness. George McEwen, Philip McEwen and George McCann were strangers to all the persons who saw them at William Bielski’s saloon on the afternoon and evening of the killing. George McEwen had fled, and Philip McEwen and George McCann were on trial together charged with the murder of William Bielski. It was necessary, in order to make a case against the defendant Philip McEwen, that the People should identify him as being one of the persons who were present at the saloon at the time William Bielski was shot. In the first part of the written statement of Philip McEwen he admitted he was present in the afternoon and evening on the occasion of the shooting. The objection of the plaintiff in error to the admission of said statement went to the entire statement, and not to that part, only, which tended to incriminate the plaintiff in error. Had the objection been limited to the part of the statement which tended to incriminate the plaintiff in error the objection would doubtless have been sustained. The statement, so far as it showed Philip McEwen was present at the time of the shooting, was clearly admissible, and as the objection was not limited to that part of the statement which tended to incriminate the plaintiff in error, we think the objection was properly overruled. After the People had closed their evidence Philip McEwen was called as a witness by George McCann and testified fully as to what took place in the saloon during the afternoon and evening of January 24. His testimony upon the witness stand did not agree with the statement which he made to the police officers and which had been admitted in evidence. It was competent, therefore, to introduce such statement for the purpose of the impeachment of Philip McEwen. And even if it was error to admit it as. a part of the People’s case in chief, it became competent after Philip McEwen had testified as a witness in the case, and the error, if any, committed in admitting the statement at the time it was admitted, was cured after Philip McEwen had testified as a witness in the case. The statement was admitted as against Philip McEwen alone,- and as the jury were instructed it should not be considered as evidence against the plaintiff in error, there was no error in admitting such statement in evidence. Ackerson v. People, 124 Ill. 563. It is further urged the State’s attorney made improper and prejudicial remarks in the presence of the jury during the cross-examination of the plaintiff in error. The record upon the subject complained of is as follows: The State’s attorney was cross-examining the plaintiff in error as to what he had referred to as a bullet hole in his hát and a wound upon his head, when the following occurred: Q. “Isn’t it a fact that you received that shot while you were engaged in some other hold-up ? Mr. Welch: “I object to that. The court: “No, it has been answered. The witness: “Never in a hold-up in my life. Mr, Welch: “I shall take exception to that question. Mr. Barbour: T move it be stricken out unless I can go into the hold-up business. It is not responsive. The court: “Do you wish to have it stricken out? Mr. Welch: “I just want to preserve my exception. The court: “Do you wish to have it stricken out? Mr. Welch: “No, I don’t care to have it stricken out. 1 want to preserve my exception. The court: “It may stand. Mr. Welch: “Is the court overruling the objection? The court: “The court did not make a ruling. I wanted to know whether he wanted it stricken. Mr. Welch: “I want it stricken out. The court: “It may be stricken out.” It will be observed that the court made no ruling and no exceptions were taken as to any ruling of the court or the refusal of the court to rule. There is therefore no question as to the propriety of the remark of the State’s attorney preserved for review in this court. (North Chicago Street Railroad Co. v. Leonard, 167 Ill. 618; City of Salem v. Webster, 192 id. 369.) In the Webster case, on page 376, the court said: “A party litigant * * * can only complain where he has objected and obtained a ruling and excepted to it, or excepted to a refusal of the court to act.” The plaintiff in error, while upon the witness stand, admitted, upon his direct examination, in reply to questions propounded to him by his own attorney, that he had been in the reform school and the penitentiary twice, and in view of the fact that the evidence was of such a character that the jury could not have found differently than they did, we are of the opinion that, even though an exception had been preserved to the remark of the State’s attorney, the case ought not to be reversed on account thereof. Jennings v. People, 189 Ill. 320. It is finally urged that the court erred in permitting the State’s attorney to ask Mary Bielski leading questions. She was inquired of, what George McCann had in his hands at or about the time he shot her brother, and she answered, a revolver. She was asked if he had anything else in "his hands at that time, and she said, no. The State’s attorney then said, “Well, I have asked you about some money,” whereupon she said, “I forgot to tell that,” and then went on to relate what she saw and knew upon that subject. The witness did not understand the English language very well, was only about thirteen or fourteen years of age, and was, in the very nature of things, more or less embarrassed or confused while upon the stand. In Maguire v. People, 219 Ill. 16, it was held that the allowance of leading questions rests largely in the discretion of the trial court, and that the allowance of such questions should not work'a reversal unless there was a palpable abuse of the discretion reposed in the trial court. We do not think the court erred in permitting the State’s attorney to call the attention of the witness to the subject matter about which he wished her to testify. We have examined this record with care and are of the opinion the conviction of the plaintiff in error was fully justified by the evidence, and that no error was committed upon the trial which would justify this court in reversing the judgment of conviction. The judgment of the criminal court will therefore be affirmed. Judgment affirmed_